Case: 19-30887     Document: 00515730446          Page: 1    Date Filed: 02/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       February 2, 2021
                                   No. 19-30887                         Lyle W. Cayce
                                                                             Clerk

   Sabre Industries Incorporated,

                                            Plaintiff—Appellee Cross-Appellant,

                                       versus

   Module X Solutions, L.L.C.; Kristen Schoonover Erler,
   as the Independent Executrix of the Succession of
   Steven L. Schoonover,

                                        Defendants—Appellants Cross-Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:15-CV-2501


   Before Barksdale, Southwick, and Graves, Circuit Judges.
   Per Curiam:*
          This appeal in a diversity action arises from a jury trial regarding a
   business dispute between parties to a Joint Venture Agreement (“JVA”) in
   the telecommunications shelter manufacturing industry. We AFFIRM.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30887           Document: 00515730446        Page: 2    Date Filed: 02/02/2021




                                       No. 19-30887


                                            I.
            In        2013,   Steven   Schoonover       had     previously     owned
   telecommunications manufacturing companies, but he had for a few years
   been out of the shelter business. He approached Peter Sandore, the CEO of
   Sabre Industries, Inc. (“Sabre”) about getting back into the industry. Those
   discussions ultimately led to Schoonover forming Module X Solutions,
   L.L.C. (“MXS”) at Sandore’s encouragement. Sandore and Schoonover
   intended that MXS would assist in expanding Sabre’s market share by
   increasing production capacity, which would in turn provide Schoonover and
   MXS with a steady stream of guaranteed work.
            On April 24, 2014, Sabre and MXS executed the JVA, in which Sabre
   agreed        to    provide   MXS   with       “telecommunications    and    non-
   telecommunications work concerning, but not limited to, the manufacture of
   shelters, building systems and [other] products as agreed upon between the
   parties.” The JVA had an initial term of two years, with an option to extend
   at the term’s end. “Sabre agree[d] to award an annual quantity of orders to
   MXS equal to three hundred (300) shelters,” awarding at least seventy-five
   shelters in any three-month period. Sabre’s two-year obligation to award 300
   shelters per year was subject to the following limitation:
          If volume awarded to MXS by Sabre falls below 75 shelters in
          any rolling 3 month period, MXS will have the right to termi-
          nate the agreement with a sixty (60) day notice. Notice will in-
          clude a thirty (30) day remedy period within which Sabre can
          choose to award the agreed upon volume or allow the agree-
          ment to terminate.

   The JVA then defines Sabre’s “default” as “awarding [fewer] than 75 units
   in a 3 month period or less than 300 units in a 12 month period, subject to the
   notice and cure period[.]”




                                              2
Case: 19-30887      Document: 00515730446           Page: 3   Date Filed: 02/02/2021




                                     No. 19-30887


           The JVA contemplated that large companies like Allied Fiber,
   Verizon, and AT&T would generate the bulk of the shelter orders that Sabre
   would assign to MXS. Shortly after executing the JVA, Sabre assigned MXS
   an Allied Fiber shelter project, but, because MXS was still getting up to speed
   in its production capacity, MXS asked Sabre to cast five concrete shelters for
   Allied Fiber. After Sabre assigned MXS the Allied Fiber project, MXS began
   dealing directly with Allied Fiber. MXS never paid Sabre for the work Sabre
   did on the Allied Fiber project. At the time, MXS depended heavily on Sabre
   for generating work, and MXS contends that Sabre breached its obligations
   under the JVA by assigning too few shelter orders, causing MXS’ cash
   shortage and inability to pay Sabre for the Allied Fiber project. It is
   undisputed that MXS never notified Sabre of any alleged breach on Sabre’s
   part.
           On April 6, 2015, Sabre, citing MXS’ failure to pay for the Allied Fiber
   shelters, notified MXS that it was terminating the JVA. On October 8, 2015,
   Sabre sued MXS in federal court for breaching the JVA. MXS
   counterclaimed that Sabre breached the JVA by awarding insufficient shelter
   orders, and MXS also asserted claims for fraud and misrepresentation by
   Sandore in inducing Schoonover to form MXS.
           Sabre moved for partial summary judgment on its breach-of-contract
   claim regarding MXS’ failure to pay for the Allied Fiber shelters. The
   parties’ primary dispute regarding partial summary judgment pertains to
   whether the JVA encompassed the Allied Fiber project, or whether this was
   a separate, collateral agreement between the parties. The district court
   refused to consider an affidavit from Schoonover—MXS’ primary evidence
   on the issue—because the district court concluded that Schoonover’s prior
   deposition testimony contradicted the affidavit. The district court then
   concluded that the JVA encompassed the Allied Fiber project and entered
   partial summary judgment in Sabre’s favor on its breach-of-contract claim.




                                          3
Case: 19-30887      Document: 00515730446           Page: 4   Date Filed: 02/02/2021




                                     No. 19-30887


   The district court also entered partial summary judgment on several other
   claims and defenses not at issue in this appeal.
          The parties tried their remaining claims before a jury. Although the
   district court had concluded that MXS breached the JVA, contract claims
   and defenses remained for both parties, and both parties tried their breach-
   of-contract claims. After a two-week trial, the jury: (i) concluded that MXS
   breached the JVA by failing to pay for the Allied Fiber project; (ii) rejected
   MXS’ defenses to its breach; (iii) rejected MXS’ breach-of-contract claim
   against Sabre; (iv) awarded Sabre $423,708.00 for MXS’ breach regarding
   the Allied Fiber project; (v) rejected MXS’ and Sabre’s fraud claims; and
   (vi) found for MXS on its negligent misrepresentation claim and awarded
   $2,150,211.00, which mirrored MXS’ valuation of its lost-contract damages.
   The district court denied the parties’ post-trial motions to set aside the jury
   verdict or for a new trial. The JVA includes an attorney’s fee provision.
   Because Sabre prevailed on its contract claim and MXS did not, the district
   court awarded Sabre $1,101,145.00 in attorney’s fees. Both parties appealed,
   raising numerous points of reversal.
                                          II.
          We begin with MXS’ arguments. MXS first contends that the district
   court erred in excluding Schoonover’s affidavit and so should not have en-
   tered partial summary judgment on Sabre’s contract claim regarding the Al-
   lied Fiber project. In concluding that the JVA encompassed the Allied Fiber
   project, the district court relied on Schoonover’s deposition testimony that
   an Allied Fiber project described in an emailed spreadsheet was “JVA re-
   lated.” Pointing to a later-submitted affidavit by Schoonover, however, MXS
   asserts that this spreadsheet refers to a different Allied Fiber project, rather
   than the one at issue in this case. According to MXS, because it was not then
   capable of completing all the work, the parties formed a separate agreement,
   outside the JVA’s scope, wherein Sabre agreed to cast the shelters, which




                                          4
Case: 19-30887      Document: 00515730446           Page: 5    Date Filed: 02/02/2021




                                     No. 19-30887


   MXS would finalize. MXS thus argues that its failure to pay Sabre for the
   disputed Allied Fiber project did not implicate the JVA.
          “It is well settled that this court does not allow a party to defeat a mo-
   tion for summary judgment using an affidavit that impeaches, without expla-
   nation, sworn testimony.” S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489,
   495 (5th Cir. 1996) (citing Thurman v. Sears, Roebuck & Co., 952 F.2d 128,
   137 n.23 (5th Cir. 1992)). However, “[w]hen an affidavit merely supplements
   rather than contradicts prior deposition testimony, the court may consider
   the affidavit when evaluating genuine [disputes] in a motion for summary
   judgment.” Id. at 496. An affidavit supplements prior testimony if it “simply
   clarifie[s] or amplifie[s] the facts by giving greater detail or additional facts
   not previously provided in the deposition.” Id. at 496. On this point, context
   matters; this court has determined that a later affidavit is supplementary
   when the prior deposition testimony only glanced upon the disputed issue.
   See Clark v. Resistoflex Co., A Div. of Unidynamics Corp., 854 F.2d 762, 766
   (5th Cir. 1988). The inquiry, as a whole, is aimed at gleaning whether the later
   affidavit is “so markedly inconsistent with the affiant’s prior deposition as to
   constitute an obvious sham.” Id.
          At his deposition, Schoonover was shown a spreadsheet from an Au-
   gust 2014 email between two MXS executives that listed an Allied Fiber pro-
   ject among fourteen other shelter projects. Schoonover confirmed that “all
   of the business contemplated in this document was JV[A] related,” but he
   was not specifically asked whether the spreadsheet referred to the disputed
   Allied Fiber project. In these circumstances, the district court abused its dis-
   cretion in concluding that the Schoonover affidavit contradicted, rather than
   supplemented, his deposition testimony. Schoonover was not specifically
   asked whether the Allied Fiber project referenced in the spreadsheet was the
   Allied Fiber project at issue in this case. He was asked about this crucial issue
   “only once” and he “was not asked to exhaust his recollection about” the




                                          5
Case: 19-30887     Document: 00515730446           Page: 6     Date Filed: 02/02/2021




                                    No. 19-30887


   disputed Allied Fiber project, so “he had no occasion to reveal” what he
   would later assert in his affidavit. Clark, 854 F.2d at 766. Accordingly, the
   district court erred in excluding Schoonover’s affidavit.
          But “[s]ummary judgment must be affirmed if it is sustainable on any
   legal ground in the record, and it may be affirmed on grounds rejected or not
   stated by the district court.” S&W Enters., L.L.C. v. S. Tr. Bank of Ala., NA,
   315 F.3d 533, 537-38 (5th Cir. 2003) (citations omitted). If the Schoonover
   affidavit is considered, the dispute boils down to disagreement over the
   JVA’s application. The district court did not analyze the JVA’s terms to de-
   cide whether it encompassed the disputed Allied Fiber project; the district
   court instead relied primarily on Schoonover’s deposition testimony.
          Sabre supported its contention that the JVA encompassed the dis-
   puted Allied Fiber project with three pieces of evidence: (i) Schoonover’s
   deposition testimony; (ii) the JVA’s language; and (iii) testimony from Jim
   Dean, another MXS executive. The main evidence that MXS offered to dis-
   pute Sabre’s partial summary judgment motion is Schoonover’s affidavit, in
   which he asserts that the disputed Allied Fiber project was somehow separate
   from the JVA. MXS essentially says that the JVA allowed the parties to create
   separate, collateral agreements to which the JVA’s terms would not apply.
          The JVA’s language belies MXS’ position. The JVA sets rules for
   “any orders that [MXS] accepts from Sabre,” and it calls for the parties to
   “cooperate” to ensure that “shelters are awarded in a manner that maxim-
   izes the ability to meet business and customer demands.” The JVA further
   provides that, should it lapse, “the commercial relationship between Sabre
   [and] MXS” would “terminate,” demonstrating that all business dealings
   between them were pursuant to and governed by the JVA. The JVA does not
   necessarily set rules for how the parties interact with clients, and so MXS’
   direct dealings with Allied Fiber do not negate the JVA’s applicability. The
   JVA as a whole is unambiguous and susceptible to one interpretation: it




                                         6
Case: 19-30887      Document: 00515730446           Page: 7   Date Filed: 02/02/2021




                                     No. 19-30887


   governs the business dealings between the parties over the JVA’s two-year
   term. Finally, even if there was error on the district court’s part in granting
   partial summary judgment, it was harmless. The issue of MXS’ breach was
   tried and submitted to the jury, which concluded that MXS breached the JVA
   and that Sabre did not.
                                         III.
          MXS next contends that it is entitled to a new trial because: (i) the
   evidence does not support the jury’s finding that Sabre did not breach the
   agreement by supplying an insufficient number of shelter orders; and (ii) the
   district court admitted prejudicial evidence regarding Schoonover’s racial
   bias. Neither argument is persuasive.
                                         A.
          MXS makes two primary arguments regarding Sabre’s alleged breach.
   MXS first argues that in denying its new trial motion, the district court overly
   relied on the undisputed fact that MXS never invoked the JVA’s notice-and-
   cure provision. MXS argues instead that the JVA’s notice-and-cure provision
   relates to MXS’ termination rights and not to whether Sabre had breached in
   the first instance. Second, MXS contends that the evidence does not support
   the jury’s finding that Sabre did not breach the JVA, but rather that Sabre
   breached the JVA by awarding too few shelters to MXS.
          A district court may grant a new trial when the “verdict is against the
   weight of the evidence.” Smith v. Transworld Drilling Co., 773 F.2d 610, 613
   (5th Cir. 1985). In ruling on a motion for a new trial under rule 59 of the Fed-
   eral Rules of Civil Procedure, “the district court weighs all the evidence, but
   need not view it in the light most favorable to the nonmoving party.” Id.
   at 613. This court reviews the district court’s rule 59 order for abuse of dis-
   cretion, but we are more deferential when a new trial is denied than when a
   new trial is granted. See Gutierrez v. Excel Corp., 106 F.3d 683, 687 (5th Cir.
   1997); Allied Bank-West, N.A. v. Stein, 996 F.2d 111, 115 (5th Cir. 1993). The




                                           7
Case: 19-30887      Document: 00515730446           Page: 8     Date Filed: 02/02/2021




                                     No. 19-30887


   district court thus “abuses its discretion by denying a new trial only when
   there is an ‘absolute absence of evidence to support the jury’s verdict.’” Wel-
   logix, Inc. v. Accenture, L.L.P., 716 F.3d 867, 881 (5th Cir. 2013) (quoting Seid-
   man v. Am. Airlines, Inc., 923 F.2d 1134, 1140 (5th Cir. 1991)).
          In the JVA, “Sabre agree[d] to award an annual quantity of orders to
   MXS equal to three hundred (300) shelters,” with no fewer than seventy-
   five shelters during any three-month period. If Sabre’s orders fell below this
   threshold, the JVA gave MXS the right to terminate the agreement with sixty
   days’ notice, with a thirty-day window for Sabre to cure the breach. The par-
   ties do not dispute that MXS never invoked its termination rights under the
   JVA. If Sabre breached the JVA, then it cannot recover for MXS’ subsequent
   breach in failing to pay for the Allied Fiber shelters. LA. CIV. CODE art. 2003.
          At bottom, MXS’ first objection is a disagreement about the district
   court’s interpretation of the JVA’s notice-and-cure provisions. Interpreta-
   tion of a contract is a legal question reviewed de novo. Hoffman v. L & M Arts,
   838 F.3d 568, 581 (5th Cir. 2016). MXS’ failure to provide Sabre notice of its
   alleged breach and an opportunity to cure negates MXS’ contract claim. See
   LA. CIV. CODE art. 2015; Otnott v. Molecular Chems., Inc., 293 So. 2d 260, 261
   (La. Ct. App. 1974) (concluding that an almost identical contractual provi-
   sion foreclosed subsequent suit where the plaintiff never gave the defendant
   notice of its breach and an opportunity to cure). Further, MXS never argued
   that Sabre’s delayed performance was no longer valuable. See LA. CIV. CODE
   art. 2016.
          MXS’ evidentiary argument is similarly unavailing. Sabre introduced
   evidence that supports the jury’s verdict that it did not breach, such as testi-
   mony that Sabre sent “around 80 or just over 80” shelter orders to MXS “in
   the first three-month period after the Joint Venture Agreement was exe-
   cuted,” the main period to which MXS points in support of its contract claim.
   Accordingly, there is not an “absolute absence of evidence to support the




                                           8
Case: 19-30887         Document: 00515730446               Page: 9      Date Filed: 02/02/2021




                                          No. 19-30887


   jury’s verdict.” McCaig v. Wells Fargo Bank (Tex.), N.A., 788 F.3d 463, 472
   (5th Cir. 2015) (internal quotation marks and citation omitted). Because the
   evidence and Louisiana law support the jury’s and the district court’s con-
   clusions that Sabre did not breach the JVA, the district court did not err in
   denying MXS’ new-trial motion.
                                                B.
           MXS next argues that “Sabre’s presentation of testimony from its re-
   buttal witness Mary Webber that Steve Schoonover and MXS mistreated her
   and other African-American employees was an intentional effort to present
   improperly prejudicial evidence to the jury designed to racially prejudice the
   jury against Schoonover and MXS.” MXS avers that Sabre’s counsel elicited
   the testimony to “destroy Steve Schoonover and his family,” and that this
   misconduct is grounds for a new trial. MXS objected below to the relevancy
   of Webber’s testimony, but MXS now concedes that it did not raise unfair
   prejudice and so argues that a “substantial injustice” standard applies. 1 MXS
   does not argue that the district court erred in admitting the testimony, but
   rather that attorney misconduct in eliciting the testimony requires a new trial.
           The district court ruled in limine that evidence of workplace environ-
   ment was relevant to the parties’ allegations of extortion, bad faith, and ill
   motives in the execution and performance of the JVA. Such evidence also
   pertained to the parties’ dispute about whether MXS, in bad faith, lured Sa-
   bre’s employees to work for MXS. At trial, Schoonover testified about MXS’
   workplace environment and his benevolence as a supervisor, while accusing
   Sandore and Sabre of unsavory business practices and mistreatment of em-
   ployees. Sabre then called Webber, who worked at Sabre before being


           1
            MXS points to our decision in Hall v. Freese, 735 F.2d 956 (5th Cir. 1984). There,
   we noted that “improper argument may be the basis for a new trial where no objection has
   been raised only ‘where the interest of substantial justice is at stake.’” Id. at 961 (quoting
   Edwards v. Sears, Roebuck & Co., 512 F.2d 276, 286 (5th Cir. 1975)).




                                                 9
Case: 19-30887      Document: 00515730446            Page: 10     Date Filed: 02/02/2021




                                      No. 19-30887


   recruited by Schoonover to serve as MXS’ human resources director, to re-
   but Schoonover’s characterization of MXS’ work culture. Webber testified
   that working conditions at MXS were “like what [she had] seen and read
   about the ‘60s or prior,” and that the employees whom MXS denied regular
   use of restrooms and microwaves were “100 percent . . . African American.”
   Although Webber’s testimony “concern[ed]” the district court, it concluded
   that the “record simply does not support a finding of egregious conduct on
   the part of Sabre’s counsel and/or substantial injustice suffered by MXS.”
          We agree with the district court. Because MXS does not argue that the
   district court erred in admitting the testimony, we focus only on whether the
   record reflects attorney misconduct that worked substantial injustice. The
   record does not so reflect. Instead, the statements at issue here were relevant
   to the parties’ claims and defenses. MXS’ sole basis for alleging misconduct
   on Sabre’s part is that MXS cannot fathom another reason to elicit Webber’s
   testimony on MXS’ working conditions, but, as the district court noted,
   MXS’ working conditions and its treatment of employees were relevant to
   the parties’ claims and defenses. MXS also specifically placed its work cul-
   ture in issue by eliciting Schoonover’s testimony about his benevolence as a
   supervisor. Webber’s testimony is not so egregious as to work substantial in-
   justice, and so the district court did not err in denying a new trial on that basis.
                                           IV.
          Last, MXS objects to the district court’s award of attorney’s fees to
   Sabre. “A fee award is governed by the same law that serves as the rule of
   decision for substantive issues in the case.” Mathis v. Exxon Corp., 302 F.3d
   448, 461 (5th Cir. 2002). That means Louisiana law applies. Under Louisiana
   law, attorney’s fees are recoverable only if “authorized by contract or stat-
   ute.” Peyton Place, Condo. Assocs., Inc. v. Guastella, 08-365 (La. App. 5 Cir.
   5/29/09), 18 So. 3d 132, 146. The JVA allows “reasonable attorneys fees”
   incurred by the “non-breaching party” in “enforc[ing its] rights and




                                           10
Case: 19-30887       Document: 00515730446            Page: 11   Date Filed: 02/02/2021




                                       No. 19-30887


   remedies.” Because Sabre prevailed on its breach-of-contract claim, which
   the district court concluded was central to the trial litigation, the district
   court awarded Sabre over $1 million in attorney’s fees.
            “Under Louisiana law, an award of attorney fees and costs is reviewed
   for an abuse of discretion.” Trafficware Grp., Inc. v. Sun Indus., L.L.C., 749
   F. App’x 247, 253 (5th Cir. 2018) (citing, e.g., Conforto v. Toscano, 17-20 (La.
   App. 5 Cir. 12/13/17), 234 So. 3d 252). We have previously observed that a
   “district court has broad discretion to award attorney’s fees, and an appellate
   court has only a limited opportunity to ‘appreciate the complexity of trying
   any given case and the level of professional skill needed to prosecute it.’”
   Energy Mgmt. Corp. v. City of Shreveport, 467 F.3d 471, 482 (5th Cir. 2006)
   (quoting Hopwood v. Texas, 236 F.3d 256, 277 (5th Cir. 2000)).
            Sabre identified three categories of time spent by its attorneys in trying
   this case. The first category is attorney time solely related to Sabre’s breach-
   of-contract claim (134.3 hours). The second category primarily pertains to
   the trial, which Sabre characterized as covering the facts, claims, or issues
   interwoven with Sabre’s breach of contract claim (4,584.3 hours). The third
   category is post-trial attorney time related to the motion for attorneys’ fees
   (174.7 hours). MXS objects to Sabre’s entitlement to fees for the second cat-
   egory.
            We first determine Sabre’s entitlement to fees relating to the trial de-
   spite having won partial summary judgment on its contract claim. We then
   review whether the district court’s fee award is reasonable. Cf. Mid-Continent
   Cas. Co. v. Chevron Pipe Line Co., 205 F.3d 222, 231 (5th Cir. 2000) (review-
   ing first whether a contract’s fee provision limited the prevailing party to con-
   tract-related claims, and then reviewing whether the overall award was rea-
   sonable).
            Regarding Sabre’s entitlement to trial fees, MXS argues that “the sin-
   gle successful breach of contract claim upon which it is basing this attorneys’




                                            11
Case: 19-30887      Document: 00515730446          Page: 12   Date Filed: 02/02/2021




                                    No. 19-30887


   fee motion (Count 1) was not tried to the jury.” But the verdict form’s first
   interrogatory asked the jury whether Sabre had “prove[n] by a preponder-
   ance of the evidence that MXS breached the [JVA].” Moreover, Sabre was
   not entitled to damages for its contract claim until and unless the jury con-
   cluded that MXS’ affirmative defenses were without merit, including MXS’
   claim that Sabre’s default of the JVA preceded MXS’ breach and default. Of
   the twenty-two special interrogatories on the verdict form, only seven per-
   tained to claims outside the JVA. “A court need not segregate fees when the
   facts and issues are so closely interwoven” that they cannot be separated.
   Mota v. Univ. of Tex. Hous. Health Sci. Ctr., 261 F.3d 512, 528 (5th Cir. 2001)
   (citation omitted). Accordingly, the district court’s award of summary judg-
   ment on its contract claim does not foreclose Sabre’s entitlement to recover
   fees relating to the trial.
          As for the award’s reasonableness, the Supreme Court of Louisiana
   has articulated ten factors to gauge an award’s reasonableness:
          (1) the ultimate result obtained; (2) the responsibility incurred;
          (3) the importance of the litigation; (4) amount of money in-
          volved; (5) extent and character of the work performed; (6) le-
          gal knowledge, attainment, and skill of the attorneys; (7) num-
          ber of appearances made; (8) intricacies of the facts involved;
          (9) diligence and skill of counsel; and (10) the court’s own
          knowledge.
   State, Dep’t of Transp. & Dev. v. Williamson, 597 So. 2d 439, 442 (La. 1992).
   In concluding that Sabre’s requested fee amount was reasonable, the district
   court reasoned that
          the jury found MXS breached the JV Agreement and Sabre did
          not; Sabre’s attorneys reviewed hundreds of thousands of po-
          tentially relevant documents; approximately thirty depositions
          were taken; exhaustive pretrial motion practice; the extensive
          experience of the Sabre attorneys in handling complex litiga-
          tion; the number of in-person and telephone conferences; a




                                         12
Case: 19-30887     Document: 00515730446           Page: 13   Date Filed: 02/02/2021




                                    No. 19-30887


          three week jury trial; and the difficulty counsel faced in explain-
          ing intricate facts to the jury.
          MXS makes no argument that the district court misapplied Louisiana
   law in determining Sabre’s fee award. Nor does it contest the evidentiary ba-
   sis on which the district court based its fee award: Sabre submitted several
   affidavits and what the district court described as “voluminous pages of un-
   redacted, contemporaneously-recorded billing entries,” but MXS does not
   identify a single entry that is excessive or unrelated to the JVA. Instead, MXS
   contests the award’s overall reasonableness. It notes that its attorneys spent
   less than 2,000 hours working on this case below, while Sabre’s attorneys
   worked almost 5,000 hours. But this disparity makes sense given that MXS’
   claims exposed Sabre to far greater liability than MXS faced against Sabre’s
   claims—MXS sought $27 million versus Sabre’s $7 million. MXS also argues
   that the award is unreasonable because it exceeds Sabre’s damages, but “[i]t
   is not per se unreasonable, as a matter of law, for the attorney fees award to
   be greater than the award for damages.” Health Educ. & Welfare Fed. Credit
   Union v. Peoples State Bank, 2011-672 (La. App. 3 Cir. 12/7/11), 83 So. 3d
   1055, 1057 (citing Dailey v. The Home Furnishings Store, 02-1225 (La. App. 4
   Cir. 9/17/03), 857 So.2d 1051). Because MXS does not argue that the district
   court misapplied Louisiana law or misconstrued the evidence before it, we
   defer to the district court’s comparatively greater opportunity to weigh “the
   complexity of trying [this] case and the level of professional skill needed to
   prosecute it.” Hopwood, 236 F.3d at 277.
                                         V.
          We turn to Sabre’s appeal. The jury found for MXS on its negligent
   misrepresentation claim against Sabre based on Sandore’s statements and
   omissions. Although the verdict interrogatory on MXS’ negligent misrepre-
   sentation claim did not require the jury to identify the statement or omission
   on which its finding was based, MXS alleged several material misrepresenta-
   tions. The gist of these allegations is that although Sandore represented that




                                         13
Case: 19-30887     Document: 00515730446            Page: 14    Date Filed: 02/02/2021




                                     No. 19-30887


   AT&T and Verizon would continue to place substantial shelter orders
   through the JVA, Sandore failed to reveal that AT&T and Verizon were sep-
   arately approaching various business deals that would dramatically lower
   their demand for shelters. MXS also alleges that Sandore told Schoonover to
   form MXS and to acquire and renovate a building plant, and that Sandore
   misrepresented that Sabre would guarantee MXS’ cash flow with new shelter
   orders. MXS says that Schoonover would not have formed and invested
   heavily in MXS had Sandore presented accurate information about the shel-
   ter market. Sabre argues that these statements are not actionable under Lou-
   isiana law.
          This court reviews de novo a district court’s denial of a motion for
   judgment as a matter of law, applying the same standard as the district court.
   Miller v. Raytheon Co., 716 F.3d 138, 144 (5th Cir. 2013) “Rule 50 entitles a
   movant to judgment as a matter of law when ‘a party has been fully heard on
   an issue . . . and the court finds that a reasonable jury would not have a legally
   sufficient evidentiary basis to find for the party on that issue.’” N. Cypress
   Med. Ctr. Operating Co., Ltd. v. Aetna Life Ins. Co., 898 F.3d 461, 473 (5th Cir.
   2018) (quoting FED. R. CIV. P. 50(a)(1)). “A party is entitled to judgment as
   a matter of law only if the evidence points but one way and is susceptible to
   no reasonable inferences which may support the opposing party’s position.”
   Logan v. Burgers Ozark Country Cured Hams Inc., 263 F.3d 447, 455 (5th Cir.
   2001). “Evidence is examined as a whole and all inferences are drawn in favor
   of the non-moving party.” N. Cypress Med. Ctr., 898 F.3d at 473. The district
   court does not, however, weigh evidence or make credibility determinations,
   for those considerations are the jury’s province. See Fairchild v. All Am. Check
   Cashing, Inc., 815 F.3d 959, 966 (5th Cir. 2016).
          Under Louisiana law, the elements of negligent misrepresentation are:
   (i) a legal duty on the defendant’s part to supply correct information;
   (ii) breach of that duty by act or omission; (iii) the plaintiff’s detrimental




                                          14
Case: 19-30887     Document: 00515730446           Page: 15   Date Filed: 02/02/2021




                                    No. 19-30887


   reliance on the misinformation; and (iv) damages. See Keenan v. Donaldson,
   Lufkin & Jenrette, Inc., 575 F.3d 483, 491 n.15 (5th Cir. 2009). The misinfor-
   mation also must pertain to facts in existence at the time of the breach. See,
   e.g., Ethyl Corp. v. Gulf States Utilities, Inc., 2001-2230 (La. App. 1 Cir.
   10/2/02), 836 So. 2d 172, 178; America’s Favorite Chicken Co. v. Cajun En-
   ters., Inc., 130 F.3d 180, 186 (5th Cir. 1997) (“Under Louisiana law, a cause
   of action exists for fraudulent misrepresentation of past or present facts; un-
   fulilled promises or statements as to future events, however, cannot be the
   basis for a fraud action.”).
          Under this standard, Sandore’s promises cannot form the basis of a
   valid negligent misrepresentation claim. Sandore’s assurances that Sabre
   would always guarantee MXS’ profitability do not relate to “past or present
   facts,” but rather to what later turned out to be “unfulfilled promises,”
   which are not actionable under Louisiana’s misrepresentation law. America’s
   Favorite Chicken Co., 130 F.3d at 186. See Swann v. Magouirk, 157 So. 2d 749,
   751 (La. Ct. App. 1963) (noting that fraud and misrepresentation claims
   “must relate to a present or pre-existing fact, and cannot ordinarily be pred-
   icated on unfulfilled promises or statements as to future events”). However,
   Sandore’s omission about the state of the shelter industry in 2014 is actiona-
   ble. This omission involves then-existing facts. Information about Verizon
   and AT&T’s business just before the parties signed the JVA pertains to facts
   then in existence, and so Sandore’s failure to reveal those facts could support
   a negligent misrepresentation claim under Louisiana law. See America’s Fa-
   vorite Chicken Co, 130 F.3d at 186.
          Further, evidence at trial regarding Sandore’s omissions supports the
   remaining elements of negligent misrepresentation. The Supreme Court of
   Louisiana has held that a duty to provide correct information is “imposed by
   law based upon policy considerations due to the tortfeasor’s knowledge of
   the prospective use of the information which expands the bounds of his duty




                                         15
Case: 19-30887       Document: 00515730446          Page: 16   Date Filed: 02/02/2021




                                     No. 19-30887


   of reasonable care to encompass the intended user.” Barrie v. V.P. Extermi-
   nators, Inc., 625 So. 2d 1007, 1016 (La. 1993). “‘The theme in [Louisiana
   cases on negligent misrepresentation] is that one is liable for negligent disclo-
   sure if he has superior knowledge and knows the other party is relying upon
   him for such knowledge.’” Schaumburg v. State Farm Mut. Auto. Ins. Co., 421
   F. App’x 434, 440-41 (5th Cir. 2011) (alteration in Schaumburg) (quoting
   FRANK L. MARAIST & THOMAS C. GALLIGAN, JR., LA. TORT LAW § 5.07[8]
   (2d ed. 2004)).
          Here, Sandore knew that Schoonover, who had for two years been re-
   tired and out of the shelter business, was relying on Sandore for an accurate
   outlook of the industry so that Schoonover could decide whether his invest-
   ment in MXS would be worth it. Schoonover testified that Sandore repre-
   sented himself as being particularly knowledgeable about AT&T’s business.
   Schoonover testified, however, that before he signed the JVA, Sandore failed
   to report that “AT&T was doing a deal with DirecTV and would probably
   cut all their expenditures,” and that “Verizon was not going to participate in
   the JV[A].” This information was highly relevant, because Sandore inti-
   mated that AT&T and Verizon demand for shelters would go a long way to-
   ward guaranteeing the JVA’s profitability. According to Schoonover, had
   Sandore accurately relayed the state of the shelter market, Schoonover
   “would simply not have signed the [JVA].” Accordingly, MXS introduced
   evidence that Sandore had “superior knowledge” of the shelter market and
   knew that Schoonover was “relying upon him for such knowledge.’”
   Schaumburg, 421 F. App’x at 440–41. The facts and inferences surrounding
   MXS’ negligent misrepresentation claim do not “point so strongly and over-
   whelmingly in [Sabre’s] favor that reasonable jurors could not reach a con-
   trary conclusion.” E.E.O.C. v. Boh Bros. Constr. Co., 731 F.3d 444, 451 (5th
   Cir. 2013) (en banc) (internal quotation marks and citation omitted). On this




                                          16
Case: 19-30887     Document: 00515730446             Page: 17   Date Filed: 02/02/2021




                                      No. 19-30887


   evidence, the district court did not err in denying Sabre’s renewed motion
   for judgment as a matter of law.
                                          VI.
          The jury awarded MXS $2,150,211.00 on its misrepresentation claim.
   This figure matches one of MXS’ estimations of its contractual damages de-
   spite the jury’s rejection of MXS’ contract claim. MXS’ expert based his con-
   tractual damages estimation on counterfactuals in which Sabre never termi-
   nated the JVA, or terminated the JVA later than it did, under assumptions of
   the expected volume of shelter orders. At the low end of this estimation, the
   expert testified that if Sabre had terminated the JVA on April 6, 2015, after
   awarding 288 shelter orders, MXS’ lost profit damages would be
   $2,150,211.00. Evidence of MXS’ reliance damages came principally in the
   form of testimony about expenditures and investments in MXS based on San-
   dore’s representations and omissions. The district court instructed the jury
   on contract damages, but not on tort damages. Sabre argues that, because the
   jury’s damages award mirrors MXS’ estimation for lost contract damages,
   the jury mistakenly awarded contractual damages on MXS’ tort claim. Sabre
   does not seek remittitur, but rather judgment as a matter of law that the evi-
   dence does not support the award.
          Louisiana “allows recovery in tort for purely economic loss caused by
   negligent misrepresentation where privity of contract is absent.” Barrie, 625
   So. 2d at 1014. Although the Supreme Court of Louisiana does not appear to
   have resolved whether Louisiana recognizes benefit-of-the-bargain—i.e.,
   lost-profit—damages for negligent misrepresentation, the Restatement, on
   which the Supreme Court of Louisiana has relied, does not recognize lost-
   profit damages for negligent misrepresentation. See RESTATEMENT (SEC-
   OND) OF TORTS    § 552B (AM. LAW INST. 1977); Barrie, 625 So. 2d at 1015.
   Instead, only reliance damages are available for a claim of negligent misrep-
   resentation. See RESTATEMENT § 552(B).




                                           17
Case: 19-30887     Document: 00515730446            Page: 18    Date Filed: 02/02/2021




                                     No. 19-30887


          Although it appears that the jury relied at least in part on MXS’ lost-
   profit valuation, there was not a “complete absence” of evidence to support
   the jury’s award. Rivera v. Union Pac. R.R. Co., 378 F.3d 502, 505 (5th Cir.
   2004). A jury’s verdict should not be disturbed if it is “clearly within the
   universe of possible awards which are supported by the evidence.” Narcisse
   v. Ill. Cent. Gulf R.R. Co., 620 F.2d 544, 547 (5th Cir. 1980) (quoting Bonura
   v. Sea Land Serv., Inc., 505 F.2d 665, 670 (5th Cir. 1974)). MXS introduced
   evidence of millions of dollars in reliance damages—expenditures it claims
   to have made in reliance on Sandore’s failure to fully disclose information
   about the shelter market. These expenditures made in reliance on Sandore’s
   omissions fall within the realm of compensable damages for negligent mis-
   representation. See Barrie, 625 So. 2d at 1013; LA. CIV. CODE art. 2315. Ac-
   cordingly, there was a legally sufficient evidentiary basis supporting the
   jury’s conclusion that MXS suffered reliance damages. See Roman v. W. Mfg.,
   Inc., 691 F.3d 686, 692 (5th Cir. 2012) (“[O]nly when ‘there is no legally suf-
   ficient evidentiary basis’ will we disturb the jury’s verdict.” (quoting Goodner
   v. Hyundai Motor Co., 650 F.3d 1034, 1039-40 (5th Cir. 2011))). Further, to
   the extent that the jury’s award is traceable to the absence of jury instructions
   on tort damages, Sabre did not object below to the jury instructions; to the
   contrary, the district court largely adopted the parties’ jointly proposed jury
   instructions. See Tex. Beef Grp. v. Winfrey, 201 F.3d 680, 689 (5th Cir. 2000)
   (“If a party fails to object with specificity to a proposed instruction, the right
   to challenge the instruction on appeal is waived.”); FED. R. CIV. P. 51. Ac-
   cordingly, the district court did not err in affirming the jury’s verdict.
          AFFIRMED.




                                          18